09/28/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0678


                                      DA 19-0678
                                   _________________

 SUNSET IRRIGATION DISTRICT; CAROLYN
 R. MACK and CHRISS A. MACK,

              Claimants and Appellees,

 UNITED STATES OF AMERICA (FISH AND                                  ORDER
 WILDLIFE SERVICE); GLENDA F.
 ANDERSON; JIMMY A. ANDERSON;
 JOHN ANDERSON; ROWDY ANDERSON,

              Objectors and Appellants.
                                 _________________

       Counsel for Appellants has filed a motion for an extension of time to file the reply
brief in the referenced matter.
       In his motion, counsel indicates the motion is for a 30-day extension but then
requests a due date of November 29, 2020, which is 60 days.
       IT IS ORDERED that the motion for a 60-day extension is DENIED. Appellant has
30 days, or until October 29, 2020, within which to file the reply brief.
       No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                 September 28 2020